UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

DANIEL PARISI, et al.,
Plaintifi`s,
Civil Case No. 10~897 (RJL)

V.

LAWRENCE SINCLAIR A/K/A
"LARRY SINCLAIR," et al.,

\a\/\/~J~.¢\z\./\,/\/\_/

Defendants.

ORDER
F or the reasons set forth in the Memorandum Opinion entered this date, it is this
Z__ day of February, 2012, hereby

ORDERED that defendant Sinclair’s Motion to Dismiss [#94] is GRANTED; it
is further

ORDERED that the above-captioned case is DISMISSED as to defendant
Sinclair.

SO ORDERED.

    
 

RICHA .
United States riet Judge